If this opinion indicates that it is “FOR PUBLICATION,” it is subject to revision
                            until final publication in the Michigan Appeals Reports.




                                STATE OF MICHIGAN

                                 COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                       UNPUBLISHED
                                                                       February 1, 2022
                 Plaintiff-Appellee,

v                                                                      No. 349072
                                                                       Lenawee Circuit Court
TERRY LESTER BUNDY,                                                    LC No. 18-018845-FC

                 Defendant-Appellant.


Before: K. F. KELLY, P.J., and STEPHENS and CAMERON, JJ.

PER CURIAM.

        Defendant appeals as of right his convictions after a jury trial of two counts of first-degree criminal
sexual conduct (CSC-I).1 The trial court sentenced defendant as a fourth-offense habitual offender to 50
to 90 years’ imprisonment for each conviction. Finding no errors warranting reversal, we affirm.

                                             I. BASIC FACTS

        Defendant was convicted of sexually assaulting AB, who was seven years old at the time of trial.
AB had three other half-siblings. AB’s mother led and encouraged AB to believe that defendant was her
father. Thus, when AB’s older sibling, who was defendant’s biological child, had weekend visitations
with defendant, four-year-old AB accompanied her. At the time, defendant was living at a home with his
mother and his mother’s boyfriend. AB testified that during these visits, she would sleep in the same bed
as defendant and her sibling would sleep in the living room.

        On Saturday, August 6, 2017, after a visitation with the defendant, AB complained that her
“coochy” hurt. Upon examination, AB’s mother thought the genital area looked more “raw,” akin to a
skinned knee as opposed to appearing like a typical rash and applied some anti-rash ointment or cream to
the area. She asked AB if anybody had touched her there and AB responded that defendant had touched
her.



1
    The jury acquitted defendant of four additional counts of CSC-I.


                                                     -1-
        The redness and rawness on AB were essentially gone the following day when AB’s mother took
AB to the Hillsdale Hospital emergency room. After a long wait, the mother left Hillsdale and transported
AB to another hospital in Coldwater. AB was seen by a physician who diagnosed her with a urinary tract
infection and prescribed her antibiotics. Also while at one of the hospitals, with a nurse’s assistance, AB’s
mother took a picture of AB’s genital area with her cell phone.2 The mother expected both a police officer
and a Child Protective Services worker to meet them at the second hospital, but neither ever arrived.

         The mother testified to the events that occurred from the time she retrieved AB from her visitation
with the defendant up until the time of trial, including all medical examinations. At trial, AB was called
to testify, but when asked about anything related to defendant and going to defendant’s home, she asserted
a lack of memory. The prosecutor moved to have AB declared “unavailable” and to have her prior
testimony from the preliminary examination read into the record under MRE 804(a)(3) and MRE
804(b)(1). Despite defense counsel’s objection, the trial court declared AB unavailable and allowed AB’s
preliminary examination testimony to be read into the record.

        The transcript from the preliminary examination recorded AB’s testimony that defendant had hurt
her with his “bad spot.” Specifically, she testified that defendant used his “bad spot” to hurt her “bad
spot.” AB identified the groin area as the location for both her and defendant’s bad spots and mentioned
that bad spots are used for “peeing.” AB described what defendant’s bad spot looked like and testified to
multiple incidents of penetration.

         The prosecution also called Dr. Carla Parkin-Joseph, a pediatrician at the University of Michigan
where AB’s mother brought AB to be evaluated on August 15, 2017, which was 10 days after defendant’s
visitation with AB. Parkin-Joseph conducted an examination of AB but found no bruising, no irritation,
and no signs of trauma.3 Parkin-Joseph reported that the internal examination of AB was “completely
normal.” Despite these findings, Parkin-Joseph testified that her medical diagnosis was that AB had been
sexually abused. She stated that her diagnosis was based on the reports she received from AB’s mother
and her knowledge that it was not unusual for children to show no signs of trauma after being sexually
abused. Parkin-Joseph also provided a statistic that 95% to 96% of children who have been “confirmed”4
victims of sexual abuse have normal examinations. On cross-examination, Parkin-Joseph testified that if
she put aside the mother’s information and considered only her examination of AB, the best that could be
said is that she could not exclude the possibility that a sexual assault had happened.

        Detective Sergeant Nathan Horan from the Michigan State Police (MSP) testified regarding his
interview of defendant. Horan testified that he “conduct[ed] interviews for [MSP’s] biometrics and
identification division.” He explained that during defendant’s interview, defendant initially denied any
wrongdoing and maintained that he had no contact with AB’s groin area except for two occasions when
AB defecated in her pants and defendant had to clean up the area. Horan testified that he told defendant
that he did not feel that defendant was being completely truthful. Subsequent to that statement, defendant
admitted putting his hand down AB’s underwear and touching her bare genitalia after she had fallen asleep


2
    It was not clear whether the photograph was taken at Hillsdale or at Coldwater.
3
    Parkin-Joseph only examined AB; she did not question or interview AB.
4
  She explained that “confirmed” cases were those in which the alleged perpetrator was criminally
convicted.


                                                     -2-
to check to see if she had wet the bed. Horan stated that he asked defendant how long his finger had
lingered on AB. Defendant eventually admitted that he should not have kept his finger there as long as
he did, but denied any penetration. Defendant also acknowledged to Horan that keeping his finger on AB
longer than he should have was a mistake and that he felt sick for doing it. Horan opined that the more he
and the defendant talked, the more evasive defendant’s responses were. Horan testified that when he
directly asked the defendant what level of truthfulness he was demonstrating, defendant replied, “98
percent.”

       The jury convicted defendant of two counts of CSC-I (one count of penile penetration and one
count of digital penetration), but acquitted him of four other counts of CSC-I (two counts of penile
penetration and two counts of digital penetration). He was sentenced to 50 to 90 years’ imprisonment for
each conviction. This appeal followed.

                               II. ADMISSION OF PRIOR TESTIMONY

        Defendant first argues that the trial court erroneously ruled that AB was unavailable and allowed
her preliminary examination testimony to be read into the record. We disagree.

         This Court reviews a trial court’s finding that a witness was unavailable for clear error. See People
v Briseno, 211 Mich App 11, 14; 535 NW2d 559 (1995). A court clearly errs when a reviewing court is
left with a definite and firm conviction that a mistake has been made. People v Allen, 295 Mich App 277,
281; 813 NW2d 806 (2011). This Court reviews preserved evidentiary issues for an abuse of discretion.5
People v Aldrich, 246 Mich App 101, 113; 631 NW2d 67 (2001). A trial court abuses its discretion when
it selects an outcome that falls outside the range of reasonable and principled outcomes. People v Unger,
278 Mich App 210, 217; 749 NW2d 272 (2008).

        While out-of-court statements offered to prove the truth of the matter asserted are generally
inadmissible under MRE 801(c) and MRE 802, there is an exception under MRE 804(a)(3) for
inadmissible hearsay. Under MRE 804(a)(3), a witness is unavailable if the witness “has a lack of memory
of the subject matter of the declarant’s statement.” When a witness is unavailable, MRE 804(b)(1) allows
for the admission of the witness’s

       [t]estimony given as a witness at another hearing of the same or a different proceeding, if
       the party against whom the testimony is now offered . . . had an opportunity and similar
       motive to develop the testimony by direct, cross, or redirect examination.

       In this case, the prosecutor asked AB many questions related to the allegations involving
defendant, but each time AB claimed a lack of memory:




5
  We reject the prosecution’s contention that defendant waived this issue when defense counsel chose not
to cross examine AB at trial. Waiver is the “intentional relinquishment or abandonment of a known right.”
United States v Olano, 507 US 725, 733; 113 S Ct 1770; 123 L Ed 2d 508 (1993). Defense counsel’s
objection to AB being declared unavailable at trial negates any intention by counsel to waive or abandon
the issue for appeal.


                                                     -3-
       Q. Do you remember when [your brother] would go spend the night at
[defendant’s] house?

       A. No.

       Q. Do you remember when you went to spend the night at his house?

       A. No.

     Q. Do you remember the part where we were only going to talk about the truth?
Remember that part?

       A. Yes.

       Q. Okay, and is it true that you don’t remember going over to his house?

       A. Yes.

       Q. Do you remember if [defendant] did anything bad to you?

       A. No.

       Q. Do you like talking about [defendant]?

       A. No.

       Q. Do you know why you don’t like talking about [defendant]?

       A. No.

       Q. Do you want to talk about [defendant] anymore today?

       A. No.

       Q. If I ask you more questions about [defendant], is that going to make you sad?

       A. No, mad.

        Q. Mad. Okay. So now, do you remember coming to the courthouse before to talk
like you are right now?

       A. No.

        Q. You don’t remember coming to the courthouse and seeing me before and
talking?

       A. Yes.

       Q. You do remember?


                                          -4-
               A. Yes.

             Q. Okay. Do you remember when you talked about [defendant] or was it
       something different?

               A. I don’t know.

              Q. So can you remember anything about what happened when you lived at
       [defendant’s] house sometimes?

               A. No.

         On appeal, defendant focuses on questions not directly pertaining to AB’s memory, such as
whether AB wanted to talk about defendant or whether AB would be “sad” if the questioning continued.
The defense argument focuses on People v Duncan, 494 Mich 713; 835 NW2d 399 (2013). Duncan
involved the mental-infirmity exception found under MRE 804(a)(4), and not the lack-of-memory aspect
of unavailability in MRE 804(a)(3). In Duncan, the child witness responded that she did not know the
difference between the truth and a lie. 494 Mich at 727. The witness also was so distraught that she was
in tears and wringing her hands during questioning, “rendering her unable to answer counsels’ questions.”
Id. at 728. The concurring opinion went into detail about the efforts the trial court had made to ascertain
if the witness understood the difference between the truth and an untruth. See id. at 735-736 (MARKMAN,
J., concurring). But even then, the concurring opinion had not suggested that a trial court must make the
same type of inquiries or that there must be multiple attempts to get the witness qualified to testify. Justice
MARKMAN noted that after the trial court initially could not get the witness to respond satisfactorily
regarding whether she understood the difference between the truth and a lie, the court took a 40-minute
recess “presumably to calm her down” and then questioned the witness again. Id. Notably, the witness
had been exhibiting a high degree of stress and anxiety, which was affecting her ability to differentiate
between a truth and a lie. Indeed, it was this stress and anxiety that the majority held constituted a mental
infirmity under MRE 804(a)(4). Id. at 728. In contrast here, seven-year-old AB indicated she knew the
difference between a truth and a lie; thus, she demonstrated competency. The record does not reflect like
in Duncan, that she was generally in distress.

        AB was seven years old at the time of trial and was asked to recall events that happened one to
two years prior when she was five or six years old. When the child witness repeatedly answered that she
could not remember, the prosecutor did not give up, but pressed the child by reminding the child that she
promised to tell the truth. The prosecutor asked AB not only about the actual events for which defendant
was charged but about surrounding events aimed at triggering the child’s memory. The fact that these
multiple attempts failed led to the request to declare the witness unavailable. Contrary to defendant’s
position on appeal, there is nothing in the rule of evidence or any legal authority that defendant has
identified that requires the trial court to make an independent inquiry of a witness before declaring that
she is unavailable on account of a lack of memory.

       Neither does the record suggest that any further questioning or actions by the trial court might have
enabled AB to recall those events for which she lacked memory. Consequently, the trial court did not




                                                     -5-
clearly err by finding that AB had a lack of memory regarding the subject matter of her prior statement,
nor abuse its discretion in admitting AB’s preliminary examination testimony.6

        Defendant further argues that the admission of AB’s prior testimony denied him his right to
confrontation. We disagree. Because defendant did not advance this argument below, we review this
unpreserved constitutional issue for plain error affecting defendant’s substantial rights. People v Carines,
460 Mich 750, 763-764; 597 NW2d 130 (1999). To succeed with his claim, defendant must show that an
error occurred, the error was plain or obvious, and the error affected defendant’s substantial rights. Id. at
763. This “third requirement generally requires a showing of prejudice, i.e., that the error affected the
outcome of the lower court proceedings.” Id. It is defendant who has the burden of persuasion with
respect to prejudice. Id.

       Contrary to defendant’s implication, defendant’s right to confrontation was not violated. In People
v Sardy (On Remand), 318 Mich App 558; 899 NW2d 107 (2017), this Court observed:

               In Crawford [v Washington, 541 US 36, 59 n 9; 124 S Ct 1354; 158 L Ed 2d 177
       (2004)], the United States Supreme Court noted that when a declarant appears at trial for
       cross-examination, the Confrontation Clause does not place any restraints on the use of a
       prior testimonial statement, and that the Clause does not bar the admission of a prior
       testimony statement “so long as the declarant is present at trial to defend or explain it.”
       The language in this footnote has been construed “to mean that even a witness with no
       memory of the events in question is nevertheless present and available for cross-
       examination” for Confrontation Clause purposes. [Sardy, 318 Mich App at 563 (citations
       omitted).]

Thus, “a declarant who appears at trial but claims memory loss is ‘available’ for purposes of the
Confrontation Clause, even though our hearsay rules provide that a declarant is unavailable when the
declarant ‘has a lack of memory of the subject matter of the declarant’s statement[.]’ ” Sardy, 318 Mich
App at 565, quoting MRE 804(a)(3). In this case, AB was present at trial and could have been cross-
examined regarding her prior testimony and her present lack of memory. Defense counsel, however, chose
not to cross-examine AB. Accordingly, to the extent that defendant argues that he was denied the right of
confrontation, he has failed to show any constitutional error, let alone any constitutional error that was
plain or obvious.

                               III. FOUNDATION FOR PHOTOGRAPH

        Defendant next argues that there was an insufficient foundation to admit at trial the prosecution’s
proffered photograph of AB’s genital area. Defendant argues that because the photograph was taken from
a cell phone, the best evidence to authenticate the photograph was not the testimony of AB’s mother who


6
  We note that defendant’s argument in the trial court that AB was not unavailable because she only
claimed a lack a memory related to the events with defendant and not a lack of memory regarding her
making her prior statements at the preliminary examination misconstrues the requirements of the rule. A
witness only has to have a lack of memory with respect to “the subject matter of the declarant’s statement”;
it does not require a lack of memory about making a prior statement regarding the subject matter. See
MRE 804(a)(3).


                                                    -6-
took the photo, but the photo’s “metadata,” which would show various information related to the digital
file, including when it was taken. This contention is slightly different from the one argued by defendant
at trial. At trial, defendant objected to the photograph’s admission based on lack of authentication under
MRE 901 (the absence of a date on the photo), and not the best evidence rule, MRE 1002. “To preserve
an evidentiary issue for review, a party opposing the admission of evidence must object at trial and specify
the same ground for objection that it asserts on appeal.” Aldrich, 246 Mich App at 116. Because defendant
did not object on the same ground at trial as he does on appeal, we review this unpreserved evidentiary
issue for plain error affecting defendant’s substantial rights. Carines, 460 Mich at 763-764; Aldrich, 246
Mich App at 113.

         MRE 901(a) governs the authentication of evidence. It provides that the “authentication or
identification as a condition precedent to admissibility is satisfied by evidence sufficient to support a
finding that the matter in question is what its proponent claims.” MRE 901(a). MRE 901(b) provides
“examples of authentication or identification conforming with the requirements of this rule,” including
“[t]estimony that a matter is what it is claimed to be.” MRE 901(b)(1). In this instance, AB’s mother
testified that she took the photograph in question of AB’s genital area on Monday, August 7, 2017, while
at the hospital. Defendant’s only objection was that without a digital date stamp on the photograph, there
was no way to tell when it actually was taken. But, as defendant concedes, MRE 901 clearly does not
require anything more than a witness’s testimony to establish the requisite foundation, and AB’s mother
fulfilled that requirement.

         Nevertheless, defendant argues on appeal, without any authority, that a proponent of digital
evidence should be required to supply the metadata as the best evidence for authenticating digital
photographs. MRE 1002, colloquially known as “the best-evidence rule,” provides that “[t]o prove the
content of a writing, recording, or photograph, the original writing, recording, or photograph is required,
except as otherwise provided in these rules or by statute.” However, under MRE 1003, “[a] duplicate is
admissible to the same extent as an original unless (1) a genuine question is raised as to the authenticity
of the original or (2) in the circumstances it would be unfair to admit the duplicate in lieu of the original.”
Defendant’s preference for a date stamp did not create a genuine issue as to the authenticity of the original
photograph. The jury was otherwise well positioned to evaluate the credibility of the authenticator. See
People v Wolf, 440 Mich 508, 514-515; 489 NW2d 748 (1992), amended 441 Mich 1201 (1992). Thus,
the trial court did not err when it admitted the photo into evidence.

                               IV. DETECTIVE HORAN’S TESTIMONY

       Defendant raises several issues related to Horan’s testimony.

                                 A. IMPLIED USE OF A POLYGRAPH

        Defendant first argues that it was improper for Horan to have provided testimony that indicated to
the jury that defendant had failed a polygraph test. There was no direct evidence that a polygraph was
administered. At no time did Horan testify to any polygraph results. Because this contention is without
record support, we reject it. Further, defendant never objected to Horan’s testimony on this ground at
trial. Therefore, this issue is unpreserved and is reviewed for plain error affecting defendant’s substantial
rights. Carines, 460 Mich at 763-764.




                                                     -7-
       Our Supreme Court has established a bright-line rule that evidence related to polygraph
examinations is inadmissible in a criminal trial. People v Jones, 468 Mich 345, 355; 662 NW2d 376
(2003); see also People v Barbara, 400 Mich 353, 411; 255 NW2d 171 (1977) (“[T]he state of the art does
not warrant the introduction of polygraphic tests into evidence in a trial.”). At trial, Horan stated that he
“conduct[ed] interviews for the biometrics and identification division” of the MSP. He also described the
process he followed for interviews, which included building a rapport with the individual and making sure
the person was “of sound mind, sound body and that [the person] can correct false assumptions.” He
described it as “like if you’re doing a forensic interview . . . with a younger child, if I get something wrong,
I expect them to correct me.” Horan explained that after he heard defendant initially deny any
wrongdoing, he told defendant that he did not feel that defendant was being “completely truthful” with
him. Horan testified that it was at that point that defendant admitted to touching AB’s bare genital area
with his hand for the purported purpose of seeing if she had wet the bed.

        With no authority, defendant asserts on appeal that “[i]t does not take much experience to know”
that Horan had described “a perfect outline of a polygraph examination.” We disagree. The fact that the
jurors were notified that Horan worked within the Biometrics and Identification Division of the MSP was
insufficient to convey to them that Horan had administered a polygraph examination to defendant. The
term “biometrics” is not precise enough for it to implicate polygraph testing. Biometrics is defined as “the
measurement and analysis of unique physical or behavioral characteristics (as fingerprint or voice
patterns) esp. as a means of verifying personal identity.” Merriam-Webster’s Collegiate Dictionary (11th
ed). Thus, under a current definition of “biometrics,” the field of polygraphs is not directly implicated.
Instead, processes like fingerprints or voice patterns are and, more specifically, how they are used to verify
personal identity. Importantly, Horan did not testify that he was a polygraph examiner nor that a polygraph
was done in this case. Horan testified that he conducted interviews. He mentioned forensic interviews,
analysis of handwriting samples, and to having taken the equivalent of a “master level” course in
psychology that covered “behavior-based interview techniques.” Horan’s testimony was limited to his
interview of defendant, the techniques he used during that interview, and his assessment of defendant’s
behavior in response. Thus, there was nothing in Horan’s testimony that would have put the jury on notice
that any techniques utilized by him were for conducting a polygraph examination.

       The strongest argument defendant makes in support of the assertion that Horan’s testimony
prejudiced him by implicating failure of a polygraph test was the testimony regarding 98% truthfulness.
However, Horan never ascribed a value to the level of defendant’s truthfulness during the interview.
Rather, it was defendant who disclosed to Horan that he was being “about” 98% truthful about what had
occurred between him and AB. The admission of the defendant does not give him safe harbor to argue
that Horan impermissibly injected the forbidden polygraph evidence into the record.

       Accordingly, with Horan not making any express reference to any polygraph testing and there
being no obvious implication that such testing had taken place, there is no evidence in the record to show
any plain error that affected defendant’s substantial rights.

                                  B. PROSECUTORIAL MISCONDUCT




                                                      -8-
        Defendant, in a Standard 4 brief,7 also argues that the prosecutor committed misconduct by
eliciting testimony from Horan that commented on defendant’s credibility. We disagree.

          “We review claims of prosecutorial misconduct case by case, examining the remarks in context,
to determine whether the defendant received a fair and impartial trial.” People v Watson, 245 Mich App
572, 586; 629 NW2d 411 (2001). Because defendant did not object to Horan’s testimony on this ground
at trial, we review this unpreserved issue for plain error affecting defendant’s substantial rights. People v
Chelmicki, 305 Mich App 58, 62; 850 NW2d 612 (2014). “To avoid forfeiture under the plain error rule,
three requirements must be met: 1) error must have occurred, 2) the error was plain, i.e., clear or obvious,
3) and the plain error affected substantial rights.” Carines, 460 Mich at 763. “The third requirement
generally requires a showing of prejudice, i.e., that the error affected the outcome of the lower court
proceedings.” Id.

         A prosecutor has the right to introduce evidence that he or she legitimately believes will be
accepted by the trial court. People v Noble, 238 Mich App 647, 660-661; 608 NW2d 123 (1999). As a
result, a claim of prosecutorial misconduct cannot be predicated on a good-faith effort to admit evidence.
People v Dobek, 274 Mich App 58, 70; 732 NW2d 546 (2007); see also Noble, 238 Mich App at 661.

       Defendant argues that the following four instances of questions posed to and answers given by
Horan attacked defendant’s credibility and bolstered AB’s credibility.

         1)     Q. And prior to him arriving, did you have knowledge, general knowledge of what
         he was alleged to have done?

                 A. Yes, ma’am.

                 Q. Okay, so you had that information to be able to confront him with.

                 A. Yes, ma’am.

                 Q. Okay. And did he make any notable statements to you in regards to those
         allegations?

                 A. Yes, ma’am. He—he spent a lot of time not so much denying the allegations but
         more convincing me—or attempting to convince me as to why he would not do those
         allegations. [Emphasis added].

         2)    Q. Did he tell you it happened—where it when she pooped her pants or where she
         was when she pooped her pants?

                 A. I don’t recall, I’m sorry.




7
    A pro se brief filed pursuant to Supreme Court Administrative Order No. 2004-6, Standard 4.


                                                    -9-
               Q. Okay. After that period of time of denial of any of him ever touching her other
       than for when she pooped her pants, did she—did he make any other notable statements to
       you?

               A. We did get to the point where I told him based on just my interview with him, I
       did not feel he was being truth—completely truthful with me. [Emphasis added].

       3)     Q. Was there anything else that was stated during the interview from [defendant]
       that was notable to you[?]

               A. They try to minimize their involvement to that or project some of the blame on
       to the victim or somebody else to the point where even the—the truth that-I get to the
       matter—matter at hand, it's never the complete truth—and I did indicate that to
       [defendant] that I felt that that’s where we were. [Emphasis added].

       4)     Q. All right. And if I heard you correctly, your interview starts out getting to know
       him, you’re introducing certain conversation techniques in order to build a rapport with
       him.

               A. Correct.

              Q. Then later you switch over to what’s called an interrogatory style? Isn’t that
       the word you used?

               A. That’s what I said, yes.

               Q. And that’s where you’re accusing him of doing something wrong.

               A. I told him that I did not believe he was telling me the truth. [Emphasis added].

        When read in context, the italicized portions of Horan’s testimony in instances #1, 2, and 3,
demonstrate the prosecutor’s good faith effort to elicit the details of Horan’s interview with defendant.
The prosecutor never asked Horan about his views of defendant’s truthfulness during the interview;
instead, Horan, on his own volition, offered his views from the interview to explain why he asked certain
questions and to generally explain the course of the interview.

        Instance #4 exemplifies an unresponsive answer. “Unresponsive answers from witnesses are
generally not prosecutorial error.” People v Jackson, 313 Mich App 409, 427; 884 NW2d 297 (2015).
“As a general rule, unresponsive testimony by a prosecution witness does not justify a mistrial unless the
prosecutor knew in advance that the witness would give the unresponsive testimony or the prosecutor
conspired with or encouraged the witness to give that testimony.” Id. (citation omitted). There is no
evidence that the prosecutor knew Horan would respond as he did or that the response was encouraged.
The prosecutor asked a question to clarify the interrogatory style of questioning, which called for a yes or
no response, and Horan responded instead with something he told defendant during a specific point of the
interview.

        To the extent that defendant argues that Horan’s statements were inadmissible, defendant also is
not entitled to any relief. “It is generally improper for a witness to comment or provide an opinion on the


                                                   -10-
credibility of another witness, because credibility matters are to be determined by the jury.” Dobek, 274
Mich App at 71. In People v Musser, 494 Mich 337, 353-354; 835 NW2d 319 (2013), the Court held

       that where the proponent of the evidence offers an interrogator’s out-of-court statements
       that comment on a person’s credibility for the purpose of providing context to a defendant’s
       statements, the interrogator’s statements are only admissible to the extent that the
       proponent of the evidence establishes that the interrogator’s statements are relevant to their
       proffered purpose.

        In the instant case, although the information was elicited during an examination by the prosecutor,
it does not appear that the prosecutor was actually seeking this information. Instead, Horan provided these
answers when he was simply asked what notable statements defendant made during the interview, and
there were no objections to which the prosecutor had to provide any such justification for the comments.
For this plain-error analysis, we conclude that the purpose was merely to provide context for Horan’s
questions and defendant’s answers during the interview. Therefore, they were “admissible to the extent
that the proponent of the evidence establishes that the interrogator’s statements are relevant to their
proffered purpose.” Id. at 354. In this case, Horan’s statements regarding his thoughts on defendant’s
truthfulness during the interview were relevant for the proffered purpose. Again, the statements clearly
explained why Horan followed up with his particular questions and provide context for defendant’s
subsequent answers.

       Moreover, assuming arguendo that Horan impermissibly commented on defendant’s credibility at
the time of his interview, any error did not affect defendant’s substantial rights. During the early portions
of defendant’s interview, defendant denied any contact with AB’s genital area, except for two occasions
when he touched AB “below the belt line” because she had “pooped her pants,” as defendant put it. Horan
explained that he did not think defendant was being truthful, at which point defendant confirmed Horan’s
suspicions. As Horan explained:

               We did get to the point where I told him based on just my interview with him, I did
       not feel he was being truth—completely truthful with me [that he had only touched AB
       below the belt line on two occasions when she had had an accident]. At this point in time
       we continued to talk about that, and he stated he did put his hand down the victim’s pants
       and touched her bare vagina, maintaining that he did this after she had fallen asleep to make
       sure she had not wet the bed.

Horan also explained that when he asked defendant what level of truthfulness he was demonstrating,
defendant responded “98 percent,” which obviously is less than the full truth.

        Thus, even if Horan had not commented on the fact that he thought that defendant was not being
completely forthright, defendant’s own admissions confirmed that he had indeed not been completely
truthful during the interview. Not only did defendant later admit that he had touched AB’s bare genital
area (after initially denying ever touching her there), he also admitted to being less than 100% truthful and
admitted that he had kept his finger in AB’s underwear longer than he should have and expressed feeling
remorseful or guilty about doing so.

        Defendant also argues in his Standard 4 brief that the prosecutor committed misconduct by
eliciting other-acts evidence from Horan. This issue is unpreserved because defendant did not object to



                                                    -11-
the challenged testimony at trial. Aldrich, 246 Mich App at 116. Accordingly, to be entitled to relief,
defendant must demonstrate a plain error affecting his substantial rights. Carines, 460 Mich at 763.

       During Horan’s direct examination by the prosecution, the following exchange occurred:

               Q. [D]id [defendant] make any notable statements to you in regards to those
       allegations [related to sexually assaulting AB]?

               A. Yes, ma’am. He—he spent a lot of time not so much denying the allegations
       but more convincing me—or attempting to convince me as to why he would not do those
       allegations. Specifically that he has attended a lot of sexual therapy courses in the past.
       He has both physical and mental barriers throughout his life to make sure he is not put in
       that type of situation with a victim and that what was being alleged did not occur.
       [Emphasis added.]

Additionally, in regard to defendant having admitted to checking whether AB had wet the bed by putting
his hand in her underwear, touching her bare genital area, and leaving his finger there longer than needed,
Horan stated:

       I asked if he had talked to anybody else, and he—he initially stated that he had talked to
       his girlfriend about it. We then talked about that more. That seemed to not be the case that
       he had talked to anybody about it. Further indicating to me that based—based on his past
       and who he is, that if people knew what had—had occurred, they would immediately
       believe that to be a sexual contact. [Emphasis added.]

        Defendant claims that these italicized references to his prior acts were inadmissible, not noticed,
and deprived him of a fair trial. Evidence of prior acts are not admissible to prove that the person acted
in conformity with those past acts. MRE 404(b)(1). The prosecutor must give notice of the intent to offer
other-acts evidence under MRE 404(b)(2). MRE 404(b) “represents the deeply rooted and unwavering
principle that other-acts evidence is inadmissible for propensity purposes.” People v Denson, 500 Mich
385, 397; 902 NW2d 306 (2017). However, as long as the other-acts evidence was not offered for
propensity purposes, it does not run afoul of this rule. People v Johnigan, 265 Mich App 463, 465; 696
NW2d 724 (2005).

       The record does not support that the prosecutor intended to admit the other-acts testimony under
MRE 404(b). No notice of intent was filed and no motion was made at trial. Neither is there evidence
that Horan’s statements were elicited to prove that defendant acted in conformity with any prior acts. The
prosecutor’s questions to Horan were general and there was no indication that the prosecutor knew that
Horan would answer the questions in the manner he did. Thus, the prosecution did not offer this
information to prove that defendant acted in conformity with the past actions; quite the opposite, they
were unsolicited responses using defendant’s past as an explanation of why there were barriers in place to
prevent such actions from happening. Therefore, the evidence does not plainly run afoul of MRE
404(b)(1).

                                              C. MRE 702




                                                   -12-
         In his Standard 4 brief, defendant asserts that the trial court erred in its gatekeeper function under
MRE 7028 to prevent Horan’s inadmissible testimony concerning defendant’s truthfulness being presented
to the jury. MRE 702 concerns the testimony of experts and Horan was not offered as an expert. Horan
testified as a lay person. His testimony was therefore governed under MRE 701, which states:

         If the witness is not testifying as an expert, the witness’ testimony in the form of opinions
         or inferences is limited to those opinions or inferences which are (a) rationally based on
         the perception of the witness and (b) helpful to a clear understanding of the witness’
         testimony or the determination of a fact in issue.

Defendant appears to argue that Horan’s lay opinion testimony was disguised expert testimony because
Horan testified to having specialized interviewing techniques and skills aimed at ascertaining the truth of
the matter. As defendant acknowledges, Horan was not qualified as an expert at trial. In any event, that
did not preclude him, as a lay witness, from offering his personal opinions that were rationally based on
his perceptions. MRE 701. The challenged testimony was clearly based on Horan’s own perceptions,
MRE 701, first-hand personal knowledge, MRE 602, and his training as a detective conducting interviews.
Horan’s testimony that defendant was not completely truthful with him was not dependent on scientific,
technical, or specialized knowledge, but based on his personal perception of defendant’s evasiveness and
changing version of events to admit more responsibility. The testimony was also important to explain the
process of the interview and interrogation techniques to the jury. Therefore, although MRE 702 does not
support the admissibility of Horan’s statements, defendant has failed to show how it was plain error to
admit his statements under MRE 701.

                               D. EFFECTIVE ASSISTANCE OF COUNSEL

       The defendant offers several arguments regarding ineffective assistance of counsel. We find none
persuasive.

       Generally, claims of ineffective assistance of counsel involve a mixed question of law and fact.
People v LeBlanc, 465 Mich 575, 579; 640 NW2d 246 (2002). This Court reviews a trial court’s factual
findings for clear error, and any constitutional determinations are reviewed de novo. People v Matuszak,
263 Mich App 42, 48; 687 NW2d 342 (2004). However, when no evidentiary hearing is held, as is the
case here, this Court’s review “is limited to mistakes apparent on the record.” People v Riley (After
Remand), 468 Mich 135, 139; 659 NW2d 611 (2003).




8
    MRE 702 provides:


                  If the court determines that scientific, technical, or other specialized knowledge will
         assist the trier of fact to understand the evidence or to determine a fact in issue, a witness
         qualified as an expert by knowledge, skill, experience, training, or education may testify
         thereto in the form of an opinion or otherwise if (1) the testimony is based on sufficient
         facts or data, (2) the testimony is the product of reliable principles and methods, and (3)
         the witness has applied the principles and methods reliably to the facts of the case.



                                                      -13-
        Defendants have the guaranteed right to the effective assistance of counsel. Strickland v
Washington, 466 US 668, 686; 104 S Ct 2052; 80 L Ed 2d 674 (1984); People v Aceval, 282 Mich App
379, 386; 764 NW2d 285 (2009). Effective assistance of counsel is presumed, and the defendant bears a
heavy burden of proving otherwise. LeBlanc, 465 Mich at 578. Generally, to establish a claim of
ineffective assistance, a defendant must show that (1) counsel’s performance fell below an objective
standard of reasonableness under prevailing professional norms, and (2) there is a reasonable probability
that, but for counsel’s error, the result of the proceedings would have been different. People v
Trakhtenberg, 493 Mich 38, 51; 826 NW2d 136 (2012). However, such performance must be measured
without the benefit of hindsight. People v LaVearn, 448 Mich 207, 216; 528 NW2d 721 (1995).

         Defendant first argues that counsel was ineffective for failing to object to Horan’s references to
defendant’s participation in sex therapy, defendant’s credibility, and comments that vouched for AB. We
reject that argument.

         Defendant claims that trial counsel should have objected to instances in Horan’s testimony where
he referred to defendant’s credibility. Horan repeatedly offered unsolicited testimony that defendant was
not telling the truth. This came after Horan testified that he was trained to ascertain the truth. Because
Horan’s remarks were not isolated or fleeting and were aimed directly at determining the defendant’s guilt
or innocence—an issue within the jury’s province—it was unreasonable for defense counsel to have not
objected. We can find no strategic reason to allow the repetition of such evidence. However, there is no
reasonable probability that it affected the outcome of defendant’s trial because defendant’s own
admissions in the interview showed that he had not been truthful during the interview. In other words, the
jury did not need Horan’s opinion of defendant’s lack of candor when defendant’s own admissions
demonstrated his lack of candor. As a result, defendant cannot demonstrate prejudice related to this issue.

        Defendant also argues that trial counsel should have objected to Horan’s testimony which
suggested to the jury that defendant had previously committed some type of sexual offense. As discussed
above, as long as other-acts evidence was not offered for propensity purposes, it does not run afoul of
MRE 404(b). Johnigan, 265 Mich App at 465. We have found no evidence in the record that the testimony
was offered for such purpose. See Riley, 468 Mich at 142 (“Ineffective assistance of counsel cannot be
predicated on the failure to make a frivolous or meritless motion.”). Accordingly, defendant has failed to
demonstrate that his attorney’s conduct fell below an objective standard of reasonableness, and his claim
of ineffective assistance must fail. Trakhtenberg, 493 Mich at 51.

                             V. TESTIMONY OF DR. PARKIN-JOSEPH

       Defendant raises several issues related to the testimony of Dr. Parkin-Joseph. Defendant did not
object to Parkin-Joseph’s testimony at trial on the grounds asserted on appeal, leaving these issues
unpreserved. Accordingly, we review these issues for plain error affecting defendant’s substantial rights.
Chelmicki, 305 Mich App at 62.

                                           A. WITNESS LIST

       In his Standard 4 brief, defendant argues that the prosecution was impermissibly allowed to add
Parkin-Joseph to its witness list just days before trial started, in violation of MCR 6.201 and MCL
767.40a(3).




                                                   -14-
        Under MCR 6.201(A)(1), a party upon request must provide the other party “the names and
addresses of all lay and expert witnesses whom the party may call at trial.” Further, “the witness list may
be amended without leave of the court no later than 28 days before trial.” MCR 6.201(A)(1). MCL
767.40a(3), in turn, provides that “[n]ot less than 30 days before the trial, the prosecuting attorney shall
send to the defendant or his or her attorney a list of the witnesses the prosecuting attorney intends to
produce at trial.” MCL 767.40a(4), however, allows for the prosecutor to “add or delete from the list of
witnesses he or she intends to call at trial at any time upon leave of the court and for good cause shown or
by stipulation of the parties.”

         On March 8, 2019, eleven days before the first day of trial, the prosecution filed its third amended
list of known witnesses, this time listing Parkin-Joseph in place of another doctor. There is nothing in the
lower court record to indicate that the prosecution ever sought or obtained permission from the trial court
to modify its witness list. There also is nothing to indicate that the prosecutor obtained defense counsel’s
acquiescence in amending the list.

        Reversal, however, is not warranted for this error because defendant cannot show that the failure
to object to the amended witness list affected the outcome of the trial. Under MCL 767.40a(4), the
prosecutor would have been entitled to a good-cause hearing regarding the witness list if defendant had
lodged an objection. There is nothing in the text of that statute that would lead us to conclude that had the
good-cause hearing gone forward, the trial court would have discovered Parkin-Joseph’s allegedly
inadmissible testimony. The trial court’s purpose in a hearing under MCL 767.40a is to examine whether
the prosecutor had a good-faith reason to file an untimely witness list, not to conduct an exhaustive inquiry
into the witness’s expected testimony.

                                               B. MRE 702

       Defendant also challenges the admission of Parkin-Joseph’s expert testimony under MRE 702.

       Parkin-Joseph was qualified without objection as an expert in the area of pediatric sexual assault
medicine as well as child development. She therefore offered her testimony as an expert under MRE 702:

                If the court determines that scientific, technical, or other specialized knowledge will
       assist the trier of fact to understand the evidence or to determine a fact in issue, a witness
       qualified as an expert by knowledge, skill, experience, training, or education may testify
       thereto in the form of an opinion or otherwise if (1) the testimony is based on sufficient
       facts or data, (2) the testimony is the product of reliable principles and methods, and (3)
       the witness has applied the principles and methods reliably to the facts of the case.

        In People v Smith, 425 Mich 98, 112; 387 NW2d 814 (1986), the Court held that the expert’s
testimony “that the complainant had been sexually assaulted” was not admissible because it “was based,
not on any findings within the realm of his medical capabilities or expertise as an
obstetrician/gynecologist, but, rather, on the emotional state of, and the history given by, the complainant.”
The Court explained that the doctor’s opinion was merely an opinion on the believability of the
complainant’s story. Id. at 113.

        In a more recent case, our Supreme Court held in People v Harbison, which was a companion case
to People v Thorpe, 504 Mich 230, 235; 934 NW2d 693 (2019), that “examining physicians cannot testify
that a complainant has been sexually assaulted or has been diagnosed with sexual abuse without physical


                                                    -15-
evidence that corroborates the complainant’s account of sexual assault or abuse because such testimony
vouches for the complainant’s veracity and improperly interferes with the role of the jury.” (Emphasis
added.) The doctor in Harbison “candidly acknowledged that her examination of [the victim] showed no
physical evidence of an assault,” and her conclusion that the victim had suffered “ ‘probable pediatric
sexual abuse’ was based solely on her own opinion that [the victim’s] account of the assaults was ‘clear,
consistent, detailed and descriptive.’ ” Id. at 261-262. While relying on Smith, the Court noted that the
testimony was inadmissible because the jury was in the same position to evaluate the victim’s testimony
as the doctor. Id. at 262.

        In contrast to Smith and Harbison, the admission of Parkin-Joseph’s testimony regarding her
diagnosis of sexual assault was not erroneous. Parkin-Joseph testified as to her observation that she did
not see any physical injuries on AB during the physical examination but, based on her experience, the lack
of physical injury did not necessarily exclude the possibility that a sexual assault occurred. Parkin-Joseph
also explained that the bruise shown in the picture of AB’s genitalia, her urinary tract infection, and the
lack of any additional trauma did not prove or disprove that AB was a victim of sexual abuse.

        Parkin-Joseph’s testimony did appear to go too far when, in response to the prosecutor’s question
as to her medical diagnosis, she stated: “So basically, again, you know, her exam was normal but that
doesn’t exclude the possibility of sexual abuse. Again, for all the reasons that we discussed. So with the
history that was provided and the details that [AB] was giving to her mother and to the other investigators
was for sexual abuse. Diagnosis was physical—or, sorry, sexual abuse.” (Emphasis added.) The
prosecutor did not make further mention of the diagnosis.

       However, during defendant’s cross examination of Parkin-Joseph, defendant’s attorney probed the
doctor’s unexplored diagnosis. After the prosecutor interrupted defendant’s cross examination because
the prosecutor was seemingly unaware that the doctor had even made a diagnosis, defendant’s attorney
took the opportunity to clarify Dr. Parkin-Joseph’s earlier testimony and asked, “[w]ould you repeat your
diagnosis?” The doctor clarified her earlier “diagnosis” response by saying “[s]o [AB] made a disclosure
of sexual abuse and her exam was normal, but that doesn’t prove or disprove the possibility of sexual
abuse. With [AB’s] disclosure, it would be consistent with the diagnosis of child sexual abuse.”

        Parkin-Joseph went to considerable lengths to acknowledge that AB’s allegation of sexual abuse
was not proven or disproven by the medical exam but, nevertheless, the child’s disclosure could still be
consistent with child sexual abuse. Although these isolated answers were awkward and confusing, they
were not inadmissible. We therefore find no plain error in the admission of this testimony.

                                              C. HEARSAY

       Defendant also argues that it was improper for Parkin-Joseph to testify regarding what AB’s
mother had said AB told her. Parkin-Joseph testified:

              So [AB’s mother] then asked [AB] if she had been touching down there, if she had
       been touching herself, and [AB] denied that. She then asked if someone else had touched
       her [AB] down there, and [AB] replied that her dad had touched her.

               [AB’s mother] stated that her—[AB’s] stepfather and [defendant] were both
       referred to by [AB] as dad, so she had to clarify exactly who she was talking about. But



                                                   -16-
       [AB’s mother] reported that she described [defendant] as being the person who—to touch
       her.

Defendant suggests that AB’s statements, as conveyed by her mother, constituted inadmissible double
hearsay that was not allowed under MRE 803(4), MRE 803A, or MRE 805.

        Assuming AB’s statements to her mother were hearsay and that no hearsay exception applied
(thereby constituting double hearsay when the mother relayed the statements to Parkin-Joseph), an expert
is allowed to recount and rely on hearsay if it was used as a basis to form an opinion. That is because
MRE 703 requires that “[t]he facts or data in the particular case upon which an expert bases an opinion or
inference shall be in evidence.” There is no question that Parkin-Joseph’s opinion that AB had been
sexually assaulted was based, in part, on AB’s statements to her mother. “It is well-settled that an expert
witness may rely on hearsay evidence when the witness formulates an opinion.” People v Lonsby, 268
Mich App 375, 382-383; 707 NW2d 610 (2005) (opinion by SAAD, J.). Therefore, because Parkin-Joseph
relied on those statements in forming her opinion, they generally would be admissible under MRE 703,
despite them being hearsay.

        Even if the testimony were inadmissible, defendant must also show that the error affected the
outcome of the proceeding. Carines, 460 Mich at 763. AB’s credibility was of paramount importance
because her direct testimony constituted the primary evidence of defendant’s guilt. Consequently, AB’s
statements to her mother acted to corroborate AB’s direct testimony. When “a hearsay statement is not
offered and argued as substantive proof of guilt, but rather offered merely to corroborate the child’s
testimony, it is more likely that the error will be harmless.” People v Gursky, 486 Mich 596, 620; 786
NW2d 579 (2010). If the only evidence against defendant were AB’s testimony, it might be tempting to
conclude that the evidence of her statements to her mother may have influenced the jury. But vitally, there
was other evidence to implicate defendant—defendant’s own admissions. While defendant denied any
penetration with AB, he admitted to putting his hand down AB’s pants and underwear, and touching her
bare genital area purportedly to see if she had wet the bed. Aside from the claim being dubious on its
face, the genuineness of defendant’s claim is belied by his admission that (1) he should not have left his
finger on AB for as long as he did, and (2) he expressed remorse about his actions. Given defendant’s
admitted actions and his feeling of remorse, the jury could easily conclude that AB’s testimony, without
relying on AB’s statements to her mother, was credible.

                           D. INEFFECTIVE ASSISTANCE OF COUNSEL

       Defendant additionally contends that trial counsel was ineffective for failing to object to Parkin-
Joseph’s late addition to the witness list and her diagnosis of AB having been sexually abused. We
disagree.

        Generally, claims of ineffective assistance of counsel involve a mixed question of law and fact.
LeBlanc, 465 Mich at 579. This Court reviews a trial court’s factual findings for clear error, and any
constitutional determinations are reviewed de novo. Matuszak, 263 Mich App at 48. However, when no
evidentiary hearing is held, as is the case here, this Court’s review “is limited to mistakes apparent on the
record.” Riley, 468 Mich at 139. To establish a claim of ineffective assistance, a defendant must show
that (1) counsel’s performance fell below an objective standard of reasonableness under prevailing
professional norms and (2) there is a reasonable probability that, but for counsel’s error, the result of the
proceedings would have been different. Trakhtenberg, 493 Mich at 51.


                                                    -17-
       As discussed earlier, the prosecution named Parkin-Joseph as a witness just a few days before trial
without leave of court and without stipulation from defendant. Defendant argues that Parkin-Joseph’s late
addition to the witness list should have raised red flags of unfairness and due process prompting defense
counsel to look at the court rule, and further the expert opinion testimony that AB was sexually abused
was damming and foreclosed defendant’s innocence.

        However, as discussed above, defendant cannot demonstrate that an objection to the witness list
would have led to discovery of Parkin-Joseph’s proffered opinion or the exclusion thereof. Had defendant
objected, the prosecutor would have been entitled to a good-cause hearing under MCL 767.40a(4). In
such a hearing, the trial court’s role is to determine whether the prosecutor had a good-faith reason to
untimely file the witness list, not to inquire into the specifics of the witness’s testimony. Accordingly,
even though defendant’s attorney should have objected to the untimely witness list, the failure to object
did not have a reasonable probability of affecting the outcome of the trial. See Trakhtenberg, 493 Mich
at 51.

        Defendant’s argument that his attorney rendered ineffective assistance by failing to object to
Parkin-Joseph’s testimony regarding “diagnosis” is also unpersuasive. As discussed earlier, that
testimony, while potentially awkward or confusing, was admissible. Parkin-Joseph properly testified she
did not observe physical injuries on AB, and the lack of such injuries was not evidence that no sexual
assault occurred. Parkin-Joseph also testified on direct examination, however, that she made a diagnosis
of sexual assault on the basis of reports from law enforcement and AB’s mother. Parkin-Joseph later
clarified on cross-examination that AB “made a disclosure of sexual abuse and her exam was normal, but
that doesn’t prove or disprove the possibility of sexual abuse.” According to Parkin-Joseph, such a
disclosure “would be consistent with the diagnosis of child sexual abuse.” This clarifying answer did not
improperly vouch for AB’s veracity. Accordingly, defendant cannot show that his attorney was
ineffective for failing to object.

                                     VI. TIPTON’S TESTIMONY

                                A. PROSECUTORIAL MISCONDUCT

         Defendant argues that the prosecutor committed misconduct in eliciting evidence of his “prior
acts” from defendant’s girlfriend, Stephanie Tipton. This issue also is unpreserved because defendant did
not object to the challenged testimony at trial. Aldrich, 246 Mich App at 116. Accordingly, to be entitled
to relief, defendant must demonstrate a plain error affecting his substantial rights. Carines, 460 Mich at
763.

        When the prosecutor attempted to get Tipton to acknowledge that she could not possibly have
always been with defendant and AB at all times, Tipton maintained that she always was present because
defendant “has a prior and he knows that he is at risk of being pointed at for something like this.”
Defendant claims that this reference was inadmissible and deprived him of a fair trial. Evidence of prior
acts are not admissible to prove that the person acted in conformity with those past acts. MRE 404(b)(1).
This rule “represents the deeply rooted and unwavering principle that other-acts evidence is inadmissible
for propensity purposes.” Denson, 500 Mich at 397. However, as long as the other-acts evidence was not
offered for propensity purposes, it does not run afoul of this rule. Johnigan, 265 Mich App at 465.




                                                  -18-
       There is no evidence in the record that the prosecutor intended to solicit and admit Tipton’s
response. There was no notice of intent filed and no motion made at trial for the admission of the
testimony. Rather, the statement was volunteered by Tipton for the purpose of proving or explaining how
defendant could not have committed the alleged crimes. This is the antithesis of propensity evidence,
which makes them not objectionable under MRE 404(b)(1). See Johnigan, 265 Mich App at 465.

                                    B. INEFFECTIVE ASSISTANCE

       Defendant argues that trial counsel was ineffective by not objecting to Tipton’s testimony which
suggested to the jury that defendant had previously committed some type of sexual offense. We disagree.

        As previously discussed, claims of ineffective assistance of counsel involve a mixed question of
law and fact. LeBlanc, 465 Mich at 579. This Court reviews a trial court’s factual findings for clear error,
and any constitutional determinations are reviewed de novo. Matuszak, 263 Mich App at 48. However,
when no evidentiary hearing is held, as is the case here, this Court’s review “is limited to mistakes apparent
on the record.” Riley, 468 Mich at 139.

        To establish a claim of ineffective assistance, a defendant must show that (1) counsel’s
performance fell below an objective standard of reasonableness under prevailing professional norms and
(2) there is a reasonable probability that, but for counsel’s error, the result of the proceedings would have
been different. Trakhtenberg, 493 Mich 38, 51; 826 NW2d 136 (2012).

        Counsel’s failure to object to Tipton’s testimony that defendant had “a prior” and “knows that he
is at risk of being pointed at for something like this,” did not fall below an objective level of
reasonableness. When other-acts evidence is offered for a purpose other than to show that defendant acted
in conformity with his past behavior, the evidence is not objectionable and is properly admitted by the
trial court. See Johnigan, 265 Mich App at 465. As we explained above, the testimony by Tipton was
offered to show that defendant could not have committed the crimes against AB. The testimony was not
offered to show that defendant acted in conformity with his past bad acts. Thus, defendant’s attorney did
not render ineffective assistance for failing to object to Tipton’s testimony. Moreover, defendant’s
attorney may well have had a good reason for not objecting in that doing so would have brought undue
attention to defendant’s past crimes. On this basis, we cannot conclude defendant was denied the effective
assistance of counsel.

                                VII. PROSECUTORIAL MISCONDUCT

        In his Standard 4 brief, defendant argues that the prosecutor impermissibly vouched for the
credibility of AB during closing argument. We disagree.

        “We review claims of prosecutorial misconduct case by case, examining the remarks in context,
to determine whether the defendant received a fair and impartial trial.” People v Watson, 245 Mich App
572, 586; 629 NW2d 411 (2001). “[A] defendant’s unpreserved claims of prosecutorial misconduct are
reviewed for plain error.” Id. “To avoid forfeiture under the plain error rule, three requirements must be
met: 1) error must have occurred, 2) the error was plain, i.e., clear or obvious, 3) and the plain error
affected substantial rights.” Carines, 460 Mich at 763. “The third requirement generally requires a
showing of prejudice, i.e., that the error affected the outcome of the lower court proceedings.” Id.

       During closing argument, the prosecutor made the following comments:


                                                    -19-
              Back on Tuesday [the first day of trial], I had originally talked to you—to you all
       about what these types of cases are all about. It’s who are you going to believe. Are you
       going to believe the child’s testimony that it had occurred, that the story that my side of the
       fence provided to you, or are you going to believe that it didn’t happen[?]

                                                   * * *

              And when [defendant admitted to lingering with his finger on AB], coupled with
       [AB’s] testimony of how she remembers it happening, which one makes more sense to
       you? Which one appeals to the common sense of your own minds? I believe that [AB’s]
       does. [Emphasis added].

         Defendant claims that these comments, specifically the italicized language, impermissibly
vouched for the credibility of AB. It is well established that a prosecutor may not vouch for the credibility
of witnesses by implying she has some special knowledge of the witnesses’ truthfulness. People v
Thomas, 260 Mich App 450, 455; 678 NW2d 631 (2004). Nor can a prosecutor place the prestige of her
office behind the testimony of witnesses. People v McGhee, 268 Mich App 600, 633; 709 NW2d 595
(2005). However, a prosecutor can argue that a witness is credible, especially when “the question of guilt
depends on which witnesses the jury believes.” Thomas, 260 Mich App at 455. “A prosecutor generally
has great latitude regarding their arguments and conduct and is free to argue the evidence and all
reasonable inferences therefrom as it relates to their theory of the case.” People v Bahoda, 448 Mich 261,
282; 531 NW2d 659 (1995). Further, jurors may use their own common sense and experience in the affairs
of life as they analyze evidence. See CJI2d 3.5(9) and CJI2d 2.6(2).

        Regarding the first comment, defendant takes exception to the prosecutor’s reference to “my side
of the fence” and asserts that this reflects the placement of the prestige of the prosecutor’s office behind
AB’s testimony. This assertion is without merit. The prosecutor was not placing the prestige of her office
behind AB’s testimony, but instead was merely using colloquial language to describe the fact that it was
the prosecution’s theory, i.e., “their side of the fence,” as opposed to the defendant’s side, that defendant
had assaulted AB. Concerning the second comment, defendant argues that it was improper for the
prosecutor to inject her personal beliefs as to AB’s truthfulness when stating, “I believe.” “The propriety
of the prosecutor’s comments does not turn on whether or not any magic words are used.” People v Reed,
449 Mich 375, 399; 535 NW2d 496 (1995) (quotation marks and citation omitted). “The crucial inquiry
is not whether the prosecutor said ‘We know’ or ‘I know’ or ‘I believe,’ but rather whether the prosecutor
was attempting to vouch for the defendant’s guilt.” Id. “Where the prosecutor’s argument is based upon
the evidence and does not suggest that the jury decide the case on the authority of the prosecutor’s office,
the words ‘I believe’ or ‘I want you to convict’ are not improper.” People v Swartz, 171 Mich App 364,
370-371; 429 NW2d 905 (1988). Looking at the prosecutor’s comments as a whole, it is evident that the
prosecutor’s overarching argument was that AB was credible, not because of any personal insight, but
because of the evidence, which is permissible. See Unger, 278 Mich App at 240. Accordingly, there is
no plain error.

                                           VIII. SENTENCING

       Finally. defendant challenges his sentence arguing that the trial court erred by improperly scoring
Offense Variable 3 (OV 3) and Offense Variable 4 (OV 4). We disagree.




                                                    -20-
        This Court is reviews a trial court’s factual determinations with respect to the scoring of offense
variables for clear error, and those findings must be supported by a preponderance of the evidence. People
v Hardy, 494 Mich 430, 438; 835 NW2d 340 (2013). A factual finding is clearly erroneous when the
reviewing court is left “with a definite and firm conviction that a mistake has been made.” People v
McElhaney, 215 Mich App 269, 273; 545 NW2d 18 (1996).

        Defendant contends the trial court should have assessed only five points for OV 3 because there
was no evidence that medical treatment was required for any of AB’s injuries.9 OV 3 addresses “physical
injury to a victim.” MCL 777.33(1). Pertinent to this case, 10 points are proper if “[b]odily injury
requiring medical treatment occurred to a victim,” MCL 777.33(1)(d), five points are proper if the victim
suffered bodily injury not requiring medical treatment, MCL 777.33(1)(e), and zero points are to be
assessed if “[n]o physical injury occurred to a victim,” MCL 777.33(1)(f).

       At the hearing on defendant’s motion for resentencing, the trial court found that OV 3 was properly
scored at 10 points. The trial court, relying on People v McDonald, 293 Mich App 292; 811 NW2d 507
(2011), noted how 10 points was properly assessed in that case when the victim of a sexual assault suffered
an infection unrelated to a sexually transmitted disease. The trial court then concluded that consistent
with McDonald, 10 points was proper in this case, because AB suffered a urinary tract infection after the
sexual assault.

        The trial court’s implicit finding that defendant’s sexual assault on AB caused physical injury
requiring medical treatment was not clearly erroneous. Although Parkin-Joseph testified that such an
infection is not abnormal for “little girls” and not necessarily indicative of sexual abuse, the presence of
the infection could be evidence of an assault. On the basis of this testimony, coupled with the temporal
closeness of the sexual assault and infection, the trial court did not clearly err in finding that the sexual
assault caused the infection. Accordingly, the trial court properly assessed 10 points for OV 3. See
McDonald, 293 Mich App at 298 (affirming the trial court’s assessment of 10 points for OV 3 because
the evidence “established that the victim suffered an infection as a consequence of the rape.” ).

        Next, defendant argues the trial court should not have assessed 10 points for OV 4 because there
was no evidence AB suffered psychological injury requiring professional treatment. MCL 777.34(1). Ten
points are proper under this offense variable if “[s]erious psychological injury requiring professional
treatment occurred to a victim.” MCL 777.34(1)(a). On the other hand, if “[n]o serious psychological
injury requiring professional treatment occurred to a victim,” then zero points are appropriate. MCL
777.34(1)(c).

        In assessing 10 points for OV 4, the trial court found that AB had sought mental health treatment,
supporting the conclusion that AB had suffered from a serious psychological injury. Thus, the court’s
finding that AB had been seeking mental health treatment was not clearly erroneous. The trial court heard
testimony that AB had seen several therapists and counselors following the assault. The court’s ultimate
factual finding—that AB had suffered a serious psychological injury—was not stated but nonetheless was
implicit in its ruling. The evidence that AB sought mental health treatment, coupled with the evidence
that AB now has no memory of what transpired, is indicative of a serious psychological injury requiring


9
    The trial court assessed 10 points for OV 3.



                                                    -21-
professional treatment. Consequently, the trial court did not clearly err in finding AB suffered “[s]erious
psychological injury requiring professional treatment occurred to a victim.” See MCL 777.34(1)(a). 10

       Affirmed.

                                                             /s/ Kirsten Frank Kelly
                                                             /s/ Thomas C. Cameron




10
   Defendant also argues that even if none of the errors present, standing alone, warrant reversal, the
cumulative effect of all of the errors require this Court to reverse his conviction. See People v Hill, 257
Mich App 126, 152; 667 NW2d 78 (2003) (“The cumulative effect of several minor errors may warrant
reversal even where the individual errors in the case would not warrant reversal.”). Even if errors occurred
as discussed above, we cannot say that their cumulative effect deprived defendant of a fair trial.


                                                   -22-